Case 20-15418-MAM Doc 72 Filed 04/28/21 Page 1of3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

[| Original Plan
[] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[mi] 4th Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Lorajean Grohowski-Calnan JOINT DEBTOR: CASE NO.: 20-15418-MAM
SS#: Xxx-xx- 8693 SS#: XxXx-xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [J Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section II [_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [| Included {m] Not included

 

il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $1,380.84 formonths 1 to ll ;
2. $6,877.40 for months 12 to 12. ;
3. $2,534.68 for months 13 to 15;
4. $2,883.06 formonths 16 to 24 ;
5. $4,001.38 for months 25 to 84 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [_]NONE  [] PRO BONO
Total Fees: $9705.00 Total Paid: . $1650.00 Balance Due: $8055.00
Payable $169.69 ‘month (Months 1 to II ) ~
Payable $3,997.93 ‘month (Months 12 to 12 )
Payable $50.00 /month (Months 13 to 15 )
Payable $226.71 ‘month (Months 16 to 24 )
Allowed fees under LR 2016-1(B)(2) are itemized below:
$4,650 + $2,600 MMM + $525 Mot Allow Late-filed Claim + $380 MMM costs advanced + $525 Mod + $275 Amended Motion to
Modify/Additional Modified Plan + $750 GOVID Extension
Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

II. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

LF-31 (rev. 10/3/17) Page | of 3
Case 20-15418-MAM Doc 72 Filed 04/28/21 Page 2of3

 

 

 

 

 

Debtor(s): Lorajean Grohowski-Calnan Case number: 20-15418-MAM
1. Creditor: U.S. Bank Trust National Association, as Trustee
C/O SN Servicing Corp.
Address: 323 5th Street Arrearage/ Payoff on Petition Date $57,928.46
Eureka, CA 95501 Arrears Payment (Cure) $50.00 /month (Months 12 to 15)
Last 4 Digits of Arrears Payment (Cure) $100.00 /month (Months 16 to 24 )
Account No.: 4482 Arrears Payment (Cure) $947.14 ‘month (Months 25 to 84 )
Regular Payment (Maintain) $1,057.39 /month (Months 1 to II )
Regular Payment (Maintain) $1,992.08 /month (Months 12 to 84 )
Other: payments disbursed as MMM months 1-11 reclassified as regular, maintain
[m] Real Property Check one below for Real Property:
[m]Principal Residence [m]Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [_]taxes [insurance directly
Address of Collateral:

712. SW Munjack Circle, Port Saint Lucie, FL 34986

[_] Personal Property/Vehicle

Description of Collateral:

 

 

 

2. Creditor: Lake Charles Association, Inc.

 

 

 

Address: c/o Cory B. Kravit Arrearage/ Payoff on Petition Date $28,813.27
ho N. Military Trail, Arrears Payment (Cure) $10.00 /month (Months 12 to 15 )
Boca Raton, FL 33431 Arrears Payment (Cure) $100.00 /month (Months 16 to 24 )
Last 4 Digits of Arrears Payment (Cure) $464.55 /month (Months 25 to 84 )
Account No.: 0712 Regular Payment (Maintain) $202.17 /month (Months 12 to 84 )
Other:
(m] Real Property Check one below for Real Property:
[mPrincipal Residence [_ ]Escrow is included in the regular payments
[_ Other Real Property [m|The debtor(s) will pay [m]taxes [mJinsurance directly
Address of Collateral:

712 SW Munjack Circle, Port Saint Lucie, FL 34986

[_] Personal Property/Vehicle

Description of Collateral:

 

 

B.

Cc.
D.

VALUATION OF COLLATERAL: [ili] NONE

LIEN AVOIDANCE [mi] NONE

SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[i] NONE

DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[1] NONE

[m] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)

LF-31 (rev. 10/3/17) Page 2 of 3

 
Case 20-15418-MAM Doc 72. Filed 04/28/21 Page 3of3

 

Debtor(s): Lorajean Grohowski-Calnan Case number: 20-15418-MAM
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
St. Lucie County Tax unk 712 SW Munjack Circle, Port Saint Lucie, FL 34986

l. Collector
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [m] NONE
B. INTERNAL REVENUE SERVICE: [m] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [ii] NONE
D. OTHER: [lm] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
Pay $31.68 /month (Months 25 to 84 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [[] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [li] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[i] NONE
VII. | INCOME TAX RETURNS AND REFUNDS: [7] NONE

[m] Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VIH. NON-STANDARD PLAN PROVISIONS [i] NONE
PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

Debtor Joint Debtor
Lorajean Grohowski-Cainan Date Date

Attorndy mit pgrmission to sign on [ Date

Débtot(s)' behalf
By filing thty document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

 

LF-31 (rev. 10/3/17) Page 3 of 3
